Case 0:19-cr-60200-FAM Document 240 Entered on FLSD Docket 03/15/2020 Page 1 of 6



                               UNITED STATES DISTRICT COURT
                               SOUTHERN DISTRICT OF FLORIDA
                                  Case No.: 19-cr-60200-FAM-2


  UNITED STATES OF AMERICA,

          Plaintiff,

  vs.

  SEBASTIAN AHMED,

        Defendant.
  ________________________________/

    DEFENDANT’S RENEWED MOTION FOR MISTRIAL, REQUEST TO POLL THE
       JURY, OR, IN THE ALTERNATIVE, REQUEST TO RECESS THE TRIAL

          Defendant, SEBASTIAN AHMED (“Ahmed”), by and through undersigned counsel,

  files this Renewed Motion for Mistrial, Request to Poll the Jury, or, in the alternative, Request to

  Recess the Trial, and as grounds therefor, states as follows:

                                        I.      INTRODUCTION

          1.      Ahmed requests this Court enter an Order declaring a mistrial in this matter due to the

  serious and imminent risk that jurors, attorneys, staff, the Court/Court personnel, and/or Ahmed may

  fear that they could contract and/or spread the Coronavirus and that such risk will unduly prejudice

  Ahmed. It is highly unlikely that this jury, now entering its fifth week of service, will be able to fully

  focus on the evidence presented during trial and, thus, will not likely be able to fairly, objectively,

  calmly, and deliberatively evaluate the evidence during deliberations given the gravity of the

  Coronavirus pandemic facing the world at this time.

          2.      Ahmed requests this Court individually poll each juror to determine the individual

  juror’s current state of health, her/his possible exposure to others who may have been infected by the

  Coronavirus, her/his individual beliefs and fears about the risks related to the Coronavirus, and to
Case 0:19-cr-60200-FAM Document 240 Entered on FLSD Docket 03/15/2020 Page 2 of 6



  what extent, if any, s/he believes her/his concerns might impact her/his ability to be fair and impartial

  jurors in this case.

          3.       Alternatively, Ahmed requests this Court recess this trial until, at least, March 30,

  2020 or such other time when it is deemed “safe” for Courts in Florida to resume their normal

  operations, which presumably will occur when healthcare professionals and presiding judicial

  officers concur that the Coronavirus pandemic has been sufficiently quarantined or, at least,

  significantly abated to lessen the health risk to all.

                                  II.     PROCEDURAL HISTORY

          4.       On July 11, 2019, the Government filed a sealed Indictment against Ahmed

  charging him with one count of conspiracy to commit health care fraud and wire fraud in violation

  of 18 U.S.C. § 1349 (Count 1); ten counts of health care fraud in violation of 18 U.S.C. §1347

  (Counts 2–11); one count of conspiracy to commit money laundering in violation of 18 U.S.C. §

  1956(h) (Count 12); and ten counts of money laundering in violation of 18 U.S.C. §1957(a)

  (Counts 13–22). (D.E. 1).

          5.       On November 14, 2019, the Government obtained a Superseding Indictment

  charging Ahmed with one additional count of money laundering in violation of 18 U.S.C. §1957(a)

  (Count 23).

          6.       On January 31, 2020, after conducting a sua sponte evidentiary hearing, United

  States District Judge Federico Moreno issued a Detention Order, over undersigned counsel’s

  objection, remanding Ahmed into custody until trial on the ground that he presented a flight risk

  primarily because Ahmed’s three Co-Defendants had pled guilty. (D.E. 186).

          7.       On February 18, 2020, the trial in this matter began and, as of March 16, 2020, will

  be entering its fifth week.



                                                     2
Case 0:19-cr-60200-FAM Document 240 Entered on FLSD Docket 03/15/2020 Page 3 of 6



         8.         On March 13, 2020, undersigned counsel orally requested a mistrial and to poll the

  jury for the reasons set forth above and below. The Court denied same.

         9.         Undersigned counsel anticipates this trial could last, at least, another five to seven

  business days without taking jury deliberations into consideration, but allowing one day for the

  Government’s rebuttal.

      III.     RENEWED MOTION FOR MISTRIAL/REQUEST TO POLL THE JURY

         On March 13, 2020, the President of the United States declared the threat posed by the

  Coronavirus pandemic a national emergency. The President’s declaration followed declarations

  of emergencies signed by Florida Governor Ron DeSantis and the Commissioners of Broward

  County. According to the Centers for Disease Control and Prevention (“CDC”) the coronavirus:

         is thought to spread mainly between people who are in close contact with one
         another (within about 6 feet) through respiratory droplets produced when an
         infected person coughs or sneezes. It also may be possible that a person can get the
         COVID-19 by touching a surface or object that has the virus on it and then touching
         their own mouth, noise, or possibly their eyes[.]

  CDC,       What    you    need    to   know    about    coronavirus    disease    2019    (COVID-10),

  https://www.cdc.gov/coronavirus/2019-ncov/downloads/2019-ncov-factsheet.pdf               (March      3,

  2020). To prevent the spread of the virus, the CDC and other State and Local Government Health

  Departments have advised people avoid close contact with others. As a result, Federal, State, and

  Local Government Officials have cancelled or postponed events of mass gathering—including all

  professional and collegiate level sporting events, the 2020 seasons of both the National Basketball

  Association and Major League Baseball, the Miami-Dade County Youth Fair, and numerous

  concerts, theatrical events, and places at which more than fifty people are considered to likely

  attend. Additionally, nearly every school in Miami-Dade County and Broward County as well as




                                                      3
Case 0:19-cr-60200-FAM Document 240 Entered on FLSD Docket 03/15/2020 Page 4 of 6



  many public and private high schools and colleges in other parts of Florida and the United States

  are cancelling classes and requiring online participation instead.

         Federal and State Courts across the entire country have cancelled, postponed, or modified

  trials, hearings, and procedures given the risks posed by the coronavirus pandemic. In particular,

  on March 13, 2020, the Honorable K. Michael Moore, Chief Judge of and for the United States

  District Court for the Southern District of Florida, entered an Administrative Order Concerning

  Jury Trials and Other Proceedings. In re: Coronavirus Public Emergency, Administrative Order

  2020-18 (S.D. Fla. March 13, 2020). Chief Judge Moore’s Order held, in relevant part, that,

  “[e]ffectively immediately, all jury trial in the Southern District of Florida scheduled to begin on

  or after March 16, 2020, until March 30, 2020, are continued pending further order of the Court.”

  Id.   Chief Judge Moore further Ordered that “individual judges presiding over criminal

  proceedings may take such actions consistent with this order as may be lawful and appropriate to

  ensure fairness of the proceedings and preserve the rights of the parties.” Id.

         Similarly, the Western District of Tennessee continued all jury selections and trials that

  were scheduled to commence from March 13, 2020 through March 27, 2020 “[i]n light of the close

  proximity required for jurors to assemble, hear evidence and engage in deliberations.” In re Jury

  Trials Under the Exigent Circumstances Resulting from COVID-19, Administrative Order 2020-

  11 (W.D. Tn March 13, 2020). Moreover, the Western District of Washington continued all in-

  court appearances before any District or Magistrate Judge in its Seattle and Tacoma courthouses

  due to recommendations that “individuals at higher risk (e.g. those over 60 years of age, those with

  underlying health conditions, those who are pregnant) stay at home and away from large groups

  of people.” In re: Court Operations under the exigent circumstances created by COVID-19 and

  related coronavirus, General Order No 01-20 (W.D. WA March 6, 2020). The list of cancelled



                                                   4
Case 0:19-cr-60200-FAM Document 240 Entered on FLSD Docket 03/15/2020 Page 5 of 6



  Court, and other public, proceedings and events grows exponentially even as we draft and file this

  Motion. We present only a very few examples.

         Broward County, where this trial is taking place, currently has the highest number of

  confirmed individuals infected with the Coronavirus in South Florida, and, as of this filing,

  Broward County is responsible for a third of the confirmed cases in Florida. It is merely a matter

  of time before someone associated with this case—whether that be a juror,1 an attorney, a Special

  Agent, a member of the Court/Court personnel, or Ahmed (who likely faces a high risk as he is

  remanded in custody)—comes in contact with someone infected with the Coronavirus. In the

  meantime, the fear of the threat that someone involved in this trial could become infected will

  unduly weigh on the minds of all parties involved and will unduly prejudice Ahmed and prevent

  him from receiving effective assistance of counsel and a fair and impartial trial as guaranteed by

  the Fifth and Sixth Amendments to the United States Constitution.

         Therefore, to ensure Ahmed receives a fair and impartial trial and to ensure the health and

  safety of the jury, the parties, and this Court’s personnel, Ahmed respectfully moves this Court to

  declare a mistrial. If this Court determines that a mistrial is not appropriate, Ahmed respectfully

  requests this Court poll the jurors individually (and out of the presence of the other jurors) to ensure

  each member of the jury is in good health, has not been possibly exposed to the virus, and is of the

  mindset that s/he can continue to fairly and impartially evaluate and weigh the evidence in this

  case, setting aside any personal fears and concerns despite the deadly Coronavirus pandemic facing

  this County, this State, and the world.




  1
    As counsel recollects, one juror advised that he had to be at a convention or meeting in
  Gainesville, Florida that was supposed to be attended by over 1000 people on March 13, 2020,
  which is why we were in recess on Friday, March 13, 2020. It is hard to believe that event was
  held, but, if it was, the risk to all involved in this trial is obvious.
                                                     5
Case 0:19-cr-60200-FAM Document 240 Entered on FLSD Docket 03/15/2020 Page 6 of 6



                                  IV.     ALTERNATIVE RELIEF

         Alternatively, to the extent this Court determines that a mistrial in not appropriate, Ahmed

  respectfully requests that this Court recess the trial for, at least, two weeks, consistent with Chief

  Judge Moore’s Administrative Order concerning the Coronavirus public emergency.

         WHEREFORE, the Defendant prays that this Honorable Court grant his Renewed Motion

  for Mistrial, Request to Poll the Jury, or, in the alternative, Request to Recess the Trial, and for

  such other and further relief as may be just and proper.

                                                        Respectfully submitted,

                                                        GRAY ROBINSON, P.A.
                                                        Attorneys for Defendant Sebastian Ahmed
                                                        333 SE 2nd Avenue, Suite 3200
                                                        Miami, Florida 33131
                                                        Telephone #: (305) 416-6880
                                                        Facsimile #: (305) 416-6887
                                                        joel.hirschhorn@gray-robinson.com

                                                        By: s/Joel Hirschhorn
                                                           JOEL HIRSCHHORN
                                                           Florida Bar #104573



                                   CERTIFICATE OF SERVICE

         I HEREBY CERTIFY that on March 15, 2020, I electronically filed the foregoing with the

  Clerk of the Court by using the CM/ECF system which will send a notice of electronic filing to all

  counsel of record.


                                                        s/Joel Hirschhorn
                                                        JOEL HIRSCHHORN




                                                    6
